UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                        X
MARGARET RHEE-KARN,
                                                  Case   No. l5-cv-9946 (LAP)
                       Plaintiff,

     -against-

SUSAN CHANA LASK, ESQ.,

                       Defendant
                                        X




                 DEFENDANT'S REPLY MEMORANDUM OF LAW




                                    William T. McCaffery, Esq.
                                    L'Abbate, Balkan, Colavita & Contini, L.L.P
                                    Attorneys for Defendant
                                    Susan Chana Lask, Esq.
                                    1001 Franklin Avenue
                                    Garden City, New York 11530
                                    (st6) 2e4-8844
                                    wmccaffery@lbccl aw. com
                                       TABLE OF CONTENTS

Table of Authorities                                                  ii

L Standard of Review                                                  I

II. Clear Error   and Manifest Injustice....                          J


III. Plaintiff s Negligence Claim Should       have been Dismissed.   4


    A.   Professional Judgment Rule                                   4


         a.   Expert Witness                                          4


         b.   Federal Court Actions                                   6


    B. Proximate     Cause/Speculation                                9




148s48s3/tl
                                 TABLE OF AUTHORITIES

Agron v. Douglas LV. Dunham, Esq. & Assocs.,
2004 U.S. Dist LEXIS 5412,2004 WL 691682 (S.D.N.Y. 2004)                2


Berkeley v. Liddle,
247 A.D.2d231,668 N.Y.S.2d 354 (1't Dep't 1998)                         5


Brook Ploza Opthalmology Associqtes, P.C. v.
Fink, Weinberger, Fredman, Berman & Lowell, P.C.,
173 A.D.2d170,569 N.Y.S.2d 25 0't Dep't 1991)                           8


Brookwood Companies, Inc, v. Alston & Bird LLP,
146 A.D.3d 662,49 N.Y.S.3d 10 (1't Dep't 2017)                          8


Diamond "D" ConsL Corp. v. McGowan,
282 F .3d l9l (2d Cir. 2002)                                            7


Dimond v. Kazmierczuk & McGrath,
15 A.D,3d 526,790 N.Y.S.2d 219 (2d Dep't 2005)                   ........5

Eschbachv. Eschbach,
56 N.Y.2d 161,436 N.E.2d 1260,45r N.Y.S.2d 658 (1982)        .          5,9

In re Arbitration of Briamonte v. Liberty Brokerage, Inc.,
2000 wL 6663s0 (s.D,N.Y.2000)

King County, Wash. v. IKB Deutsche Industriebank AG,
863 F.Supp.2d3r7 (S.D.N.Y. 2012)                                         1,3

Leder v. Spiegel,
9 NY3d 836,872 N.E.2d 1194,840 NYS2d 888 (2007)                         2


Matter of Louise E.S. v. W. Stephen 5.,
64 N.Y.2d 946,477 N.E.2d 1091, 488 N.Y.S.2d 637 (1985)

Palazzolo v. Herrick, Feinstein, LLP,
298 ADzd 372, 7 51 N.Y.S.2d 401 (2d Dept 2002)        .           .......2

Pellegrino v. File,
291 A.D.2d 60 (1't Dep't 2002)...                                    ....2

Phillips-Smith Specialty Retail Group II, L.P. v.
Parker Chapin Flattau & Klimpl, LLP,
265 A.D.2d 208, 6g6N.Y.S.2d 150 (1't Dep't 1999).                        10




 [48s48s3/t]                                     il
Pouncy v. Solotaroff,
100 A.D.3d 410,953 N.Y.S.2d 497    (l'r Dep't 2012)                 8


Reibman v. Senie,
302 A.D.2d290 (1't Dep't 2003)                                      2


Rhee-Karn v. Burnett,
2014 U.S. Dist. LEXIS 128199 (S.D.N.Y. Sep. 12, 2014)..'..   ,.....',7

Rosner v. Paley,
65 NY2d 736,481N.E.2d 553,492 N.Y.S.2d 13 (1985)                    1




Rosner v. Paley,
65 N.Y.2d 736,481N.E.2d 553,492 N.Y.S.2d l3 (1985)                  8


Salichs v. Tortorelli,
2004 WL 602784 (S.D.N.Y. Mar.29,2004)                               2


Shaub & [Villiams, L,L.P. v, Augme Techs., Inc.,
No. 13 Civ. 1101 (GBD),2014 U.S. Dist. LEXIS 23917,
2014 WL 625390 (S.D.N.Y. Feb. 14, 2014)                          '','2

Sitomer v. Goldweber Epstein, LLP,
139 A.D.3d 642,34N.Y.S.3d 8 (1't Dep't 2016)                        6


Stonewall Corp. v. Conestoga Title Ins. Co.,
678 F.Supp.2d203 (S.D.N.Y. 2010)

Strook & Strook & Lavan v. Beltramini,
157 A.D.2d590, 550 N.Y.S.2d 337 (I't Dep't 1990)                    2


Terracino v. McGarriy,
2017 U.S. Dist. LEXIS 79722 (SDNY 2017).                            2


Younger v. Harris,
401 U.S. 37,91}.Ct.746,27 L.F,d.2d669 (1971)                        6


Zelnik v. Zelnik,
196 A.D.2d,700, 601 N.Y.S.2d 701 (1't Dep't 1995)...                9




[48s4893/1]
                                    I.      STANDARD OF REVIEW

        In opposition to the instant motion, plaintiff argues that the defendant is advancing "new

theories," which is inappropriate for a motion to reargue. (See, p.     I of plaintiff   s Memorandum


of Law [Dkt. 108].) Plaintiff   s   contention is incorrect.

        To succeed on a motion for reargument, the moving party must demonstrate that the

Court overlooked controlling decisions or factual matters that were placed before the Court in the

underlying motion. In re Arbitration of Briamonte v. Liberty Brokerage, Inc., 2000 WL 666350

(S.D.N.Y. 2000). A motion for reargument is also appropriate where there is a need to correct         a


clear error or prevent manifest injustice. King County, Wash. v. IKB Deutsche Industriebank

AG, 863 F.Supp.2d 317, 31 9 (S.D.N.Y. 2012).

        First, defendant seeks reargument based upon the language of the Court's Order of

September 30,2018 (Dkt. 97), which affirmatively states that the defendant was negligent and

that such negligence was the proximate cause of certain damages claimed by the plaintiff.

Where   it was clearly not the intent of the Court to award summary         judgment to the plaintiff,

there is a need to correct this error in order to prevent manifest injustice.

        Second, defendant seeks reargument on the grounds that           in rendering its decision of

September 30,2078 (Dkt. 97), the Court overlooked controlling decisions on the Professional

Judgment Rule and proximate cause. These are not "new theories" raised for the first time on

defendant's motion     to reargue.       Indeed, with regard   to the Professional       Judgment Rule,

defendant's original motion to dismiss raised that argument and cited such case law:

            o   "The other allegations are about an effor of judgment by an attorney or the
                'selection of one among several reasonable courses of action [that] does not
                constitute malpractice.' Rosner v. Paley,65 NY2d 736,738,481 N.E.2d 553,492
                N.Y.S.2d 13 (1985)." (See, p. 15 of defendant's Memorandum of Law in support
                of original motion to dismiss [Dkt. 76].)



l48s48e6t1l
          a   "Nevertheless, a client's legal malpractice claim amounting only to criticism of
              counsel's strategy may be dismissed as insufficient. Pqlazzolo v. Hercick,
              Feinstein, LLP,298 AD2d 372,751N.Y.S.2d 401 (2dDept2002))' (See, p. 16 of
              defendant's Memorandum of Law in support of original motion to dismiss [Dkt.
              761.)

       Defendant's original motion to dismiss also raised proximate cause and cited such case

law:

          a   "Proximate cause is proven as 'but for the attorney's negligence, what would have
              been a favorable outcome was an unfavorable outcome.' Stonewall Corp. v.
              Conestoga Title Ins. Co., 678 F.Supp.2d 203, 209 (S.D.N.Y. 2010). In other
              words, plaintiff must show that she would have achieved a particular result but for
              the negligence. Agron v. Douglas W. Dunham, Esq. & Assocs.,2004 U.S. Dist
              LEXIS 5412, 2004 WL 691682 (S.D.N.Y. 2004).. ..The plaintifls claims should
              be dismissed. They are conclusory, speculative and contradicted by the
              documentary evidence." (See, p. 14 of defendant's Memorandum of Law in
              support of original motion to dismiss [Dkt 76].)

              "As well, nothing in the October 21,2014 Family Court decision suggests that
              defendant's representation would have resulted in a different decision. Strook &
              Strook & Lavan v. Beltramini, 157 A.D.2d 590, 550 N.Y.S.2d 337 (l't Dep't
              1990)." (See, p. 15 of defendant's Memorandum of Law in support of original
              motion to dismiss [Dkt. 76].)

          o   "There is no proof that any alleged failures of defendant even plausibly were the
              proximate cause of damages sustained by the plaintiff. Leder v. Spiegel, 9 NY3d
              836, 872 N.E.2d 1194, 840 NYS2d 888 (2007)." (See, p. 16 of defendant's
              Memorandum of Law in support of original motion to dismiss [Dkt. 76].)

          o   "'The failure to establish proximate cause mandates the dismissal of a legal
              malpractice action, regardless of the negligence of the attomey.' Reibman v.
              Senie, 302 A.D.2d 290,291 (I't Dep't 2003); accord Salichs v. Tortorelli, 2004
              WL 602784, at *4 (S.D.N.Y. Mar. 29, 2004) (quoting Pellegrino v. File, 291
              A.D.2d 60, 63 (1't Dep't 2002))." (See, p. 17 of defendant's Memorandum of
              Law in support of original motion to dismiss [Dkt. 76].)

          a   "Although a wholly false allegation, plaintiff still fails to allege even plausibly
              that she would have prevailed but for defendant's failure to call that expert.
              Terracino v. McGarriy, 2017 U.S. Dist. LEXIS 79722 (SDNY 2017). 'Counsel's
              alleged misconduct is not the proximate cause of the harm if the client cannot
              demonstrate its own likelihood of success absent such misconduct.' Shaub &
              Williams, L.L.P. v. Augme Techs.,1nc., No. 13 Civ. 1101 (GBD),2014 U.S. Dist.
              LEXIS 23917,2014WL 625390, at *5 (S.D.N.Y. Feb. 14,2014)." (See, p.17 of


[48s48e6trl                                    2
               defendant's Memorandum of Law in support of original motion to dismiss [Dkt.
               761.)

       Clearly, the issues of the Professional Judgment Rule and proximate cause were asserted

in defendant's original motion to dismiss (Dkt. 76); they are not new theories.

                       II.   CLEAR ERROR AND MANIFEST INJUSTICE

       As noted above, a motion for reargument is appropriate where there is a need to correct a

clear error or prevent manifest injustice. King County, Wash. v. IKB Deutsche Industriebank

AG,863 F.Supp.2d        3ll,3l9    (S.D.N.Y. 2012). The Court's affirmative language that the

defendant was negligent in her representation of the plaintiff and that such negligence was the

proximate cause of certain damages claimed by the plaintiff clearly presents such a circumstance.

       The fact that the language of the Court's decision of September 30, 2018 is construed to

award summary judgment to the plaintiff on the issues of proximate cause and damages is

evident in plaintiffs counsel's opposition to the instant motion wherein he argues that "The

Court's rulings are conclusions of law based on the record of procedural facts and do not

constitute manifest injustice" and that "This Court concluded that Lask's decision to commence

two federal lawsuits challenging the propriety of the Family Court proceedings while the Family

Court proceeding was still pending constituted legal malpractice" and that "This Court held that

Defendant's conduct fell below the ordinary and reasonable skill and knowledge commonly

possessed   by an attorney." (See, p. 4 and pp. 9-10 of plaintiff s Memorandum of Law in

opposition to the instant motion [Dkt. 108].) Clearly, plaintiff argues that these affirmative

statements made by the Court      in its September 30,2018 Order (Dkt. 97) are law of the   case and


that negligence and proximate cause have been determined by the Court against the defendant.

        However, as detailed in defendant's original Memorandum of Law            in   support of the

instant motion, the Court clearly did not intend to affirmatively hold that the defendant was


l48s4896ltl                                       J
negligent in pursuing the Federal Court actions and that such negligence was the proximate cause

of cerlain damages claimed by the plaintiff. In order to prevent the September 30, 2018 Order

from being interpreted as awarding summary judgment to the plaintiff on the above discussed

issues, a result that would be manifestly unjust,   it is respectfully requested that the Court grant

reargument and that upon reargument, the erroneous language of the subject Order be corrected.

     ilI.      PLAINTIFF'S NEGLIGENCE CLAIM SHOULD HAVE BEEN DISMISSED

         Plaintiffls claim of negligence (Count   II of the third amended    complaint) is the only

claim in this action that was not dismissed. As defendant's original Memorandum of Law in

support     of the instant motion details (Dkt. 107), had the Court not overlooked controlling
decisions on the "Professional Judgment Rule" and proximate cause, then        plaintifls negligence

claim would have been dismissed.

         The Court's Order of September 30, 2018 (Dkt. 97) holds that plaintiff has alleged two

potential claims for legal malpractice: (1) that defendant was negligent in failing to call an

appropriate expert witness to rebut the testimony of the Court appointed psychiatrist, which

allegedly caused her to lose the underlying Family Court proceeding; and (2) that defendant was

negligent in pursuing two federal actions on plaintiffs behalf, which allegedly caused her to

incur otherwise unnecessary legal fees. Both of these claims should have been dismissed.

    A.   Professional Judgment Rule

                   Expert Witness
              ^.
         As detailed in defendant's original Memorandum of Law in support of the instant motion

(Dkt. 107), as a matter of law, defendant cannot be liable to the plaintiff for her choice of expert

witness or for electing not to call an expert to rebut the testimony of the Court appointed neutral

expert as such decisions are protected by the Professional Judgment Rule.



l48s4896lrl                                         4
       In opposition, plaintiff   cites Berkeley v.   Liddte,247 A.D.2d231,668 N.Y.S.2d 354 (1't

Dep't 1998), which was cited in the Court's decision of September 30, 2018. Contrary to

plaintiff s contention and this Court's Order of September 30, 2018, Berkeley v. Liddle is not

applicable   to the instant action. In Berkeley, the therapist-expert retained by the        attorney-

defendant was not licensed in New York and her testimony also could not be introduced because

the therapist-experl's notes were not made available to the other side. Such is not the case in the

instant action; nothing prohibited the testimony          of the expert, Dr. Gould, retained by    the

defendant in the underlying Family Courl proceeding and plaintiff does not allege that he was

prohibited from testifying in the underlying Family Court proceeding. Moreover, Berkeley does

not involve a Family Court appointed neutral expert as was the case here. The law is established

that a Family Court appointed neutral expeft opinion is not determinative as the court must

evaluate the record as a whole and make a decision based upon the totality of the circumstances,

including the plaintiffs demeanor and testimony (Eschbach v. Eschbacft, 56 N.Y.2d 167,112

436 N.E.2d 1260,451 N.Y.S.2d 658         (1982). Accordingly, the underlying decision affirms it

was made upon numerous factors, not based upon the expert report. (See p. 9 below for

additional case law on this issue.)

       Plaintiff argues that defendant was negligent in retaining Dr. Gould because he was only

a Ph.D., whereas the courl appointed neutral expert was an           M.D.   (See,   p. 9 of plaintiffs

Memorandum of Law in opposition to the instant motion [Dkt. 108].) However, the fact that Dr.

Gould had a Ph.D. degree and not an M.D. degree did not disqualify him or prohibit him from

testifying in the Family Court proceeding in any way. As discussed in defendant's original

Memorandum      of Law, the instant action is akin to Dimond v. Kazmierczuk & McGrath,              15


A.D.3d 526,790 N.Y.S.2d 219 (2d Dep't 2005) (an attorney's selection of an expert witness is



148s48e6/11                                           5
protected by the "Professional Judgment Rule") and Sitomer v. Goldweber Epstein, LLP, 139

A.D.3d 642,34 N.Y.S.3d 8 (1't Dep't 2016) (an attorney cannot be held liable for electing not to

call an expeft to rebut the testimony of a Court appointed expert). Plaintiff did not refute or even

address this controlling case law in opposition to the instant motion.

       As plaintiff has not refuted or even addressed the case law cited in defendant's original

Memorandum of Law that defendant's selection of the expert witness and choice not to call an

expert to rebut the testimony of the Court appointed psychiatrist is protected by the Professional

Judgment Rule, plaintiff s claim in this regard should be dismissed.

           b.   Federal Court Actions

       Defendant's original Memorandum of Law in supporl of the instant motion also argued

that plaintiff s claim that defendant was negligent in pursuing the Federal Court actions should

have been dismissed as defendant's actions in this regard were also protected by the Professional

Judgment Rule.    In opposition, plaintiff   argues that defendant's pursuit   of the Federal Court

action on plaintiff s behalf was not an error in judgment, but rather was "purely error in law"

constituting negligence. (See, pp. 5-6, Dkt. 108.) Plaintiff s argument in this regard is incorrect.

       Defendant's pursuit of the Federal Court actions was not an error of      law.   Such actions

are permissible. Pursuant   to Younger v. Harris,401 U.S. 37, gl S.Ct.746,27 L.Ed.2d 669
(1971), Federal Courts are generally required to abstain from taking jurisdiction over federal

constitutional claims that involve or call into question ongoing state proceedings.

                Younger abstention is required when three conditions are met: (1)
                there is an ongoing state proceeding; (2) an important state interest
                is implicated in that proceeding; and (3) the state proceeding
                affords the federal plaintiff an adequate opportunity for judicial
                review of the federal constitutional claims. Grieve v. Tamerin, 269
                F.3d 149, 152 (2d Cir.2001). The parties here agree that all three
                conditions are satisfied.



148s4896t11                                       6
                Despite the strong policy in favor of abstention, a federal court
                may nevertheless intervene in a state proceeding upon a showing
                of "bad faith, harassment or any other unusual circumstance that
                would call for equitable relief." Younger,401 U.S. at 54,91 S.Ct.
                746. However, a plaintiff who seeks to head off Younger
                abstention bears the burden of establishing that one of the
                exceptions applies. See Kirschner v. Klemons, 225 F.3d 227,235-
                36 (2d Cir.2000).

Diamond "D" Const. Corp. v. McGowan,282 F.3d 191, 198 (2d Cit'2002).

         Plaintiff would have this Court believe that any attorney that commences a Federal Court

action and attempts to demonstrate an exception to the Younger abstention is liable to her client

for legal malpractice. Clearly, this is not so; there are circumstances where Younger exceptions

can be granted and   it is not malpractice for an attomey to seek a Younger exception,    even   if   the


exception is not granted by the Court. Holding an attorney liable in malpractice for seeking a

Younger exception would have a chilling effect upon attorneys and would inhibit attorneys from

seeking such exceptions where such an exception may be warranted. Could an attorney then be

held liable in malpractice for failing to seek a Younger exception where one might be warranted?

This very question demonstrates that defendant's pursuit of the Federal Court actions cannot be

deemed negligence.

         Based upon the foregoing, while the Federal Courl action was not ultimately successful,

it   was not premature or without legal merit.      At no time did Judge Oetken in Rhee-Karn           v.


Burnett,2014 U.S. Dist. LEXIS       128 199   at * 18 (S.D.N.Y. Sep. 12,2014) find that the defendant

acted frivolously, that her   filing was baseless, nor did he sanction her in any way. In fact, Judge

Oetken acknowledged the defendant's argument that extraordinary circumstances existed:


                [t]he Court is mindful of the seriousness of Plaintiffs' allegations,
                particularly given the Appellate Division's findings regarding
                Burnett and the documented issues involving the New York
                Family Court system. See In re Rodger W., II v. Samantha 5., 95
                A.D.3d 743, 945 N.Y.S.2d 90 (lst Dep't 2012); Patricia C. v.

l48s48e6l1l                                         7
                 Bruce L., 46 A.D.3d 399, 848 N.Y.S.2d 102 (lst Dep't 2007);
                 Report to the Chief Judge of the State of New York, located at
                 www. courts. state. nylreports/matrimonialcommission.pdf.
                 However, it must also give due consideration to the State of New
                 York and its authority over family law matters.
Id. at*18

          It is well settled that aclient's disagreement with her attorney's strategy   does not support


a claim   for legal malpractice, even if the strategy had its flaws. See, Broola^,ood Companies, Inc.

v. Alston   & Bird LLP,    146   A.D.3d 662,49 N.Y.S.3d 10 (1't Dep't 2017). "While other options

may have been available to defendants, their choice of one of several reasonable alternatives

certainly does not amount to malpractice [citation omitted]." Brook Plaza Opthalmology

Associates, P.C. v. Fink, Weinberger, Fredman, Berman & Lowell, P.C., 173 A.D.2d 170,17I,

569 N.Y.S.2d,25 (1't    Dep't 1991). "Construing the third-party complaint liberally in favor of the

third-party plaintiffs,   it   alleges no more than an error of judgment by fthird-party defendant-

attorney], which does not rise to the level of malpractice fcitations omitted)." Rosner v. Paley,

65 N.y.2d 736,738,481 N.E.2d 553,492 N.Y.S.2d 13 (1985). Plaintifls claims of negligence

against the defendant in the instant action are nothing more than retrospective complaints about

the outcome of defendant's strategic choices and tactics. It is well settled that such complaints

fail to state a claim for legal malpractice. See, Pouncy v. Solotaroff, 100 A.D'3d 410,             953


N.Y.S.2d 497 (l't Dep't 2012).

          Based upon the foregoing,      it is respectfully submitted that plaintiffs   negligence claim

(Count     II of the third amended      complaint) should have been dismissed because defendant's

decisions are protected by the Professional Judgment Rule'




 [48s48e6/1]                                         8
   B. Proximate     Cause/Speculation

       Defendant's original Memorandum of Law in support of the instant motion also argued

that plaintifPs negligence claim should have been dismissed because the claim is based upon the

pure speculation of what might have happened in the underlying Family Court proceeding if the

defendant had called an expert witness to rebut the testimony of the Court appointed psychiatrist.

Such speculation is wholly insufficient to state a claim for legal malpractice.

       In opposition to the instant motion, plaintiff argues that "plaintiff['s] claims were lost by

the defendant's failure to qualify the expert before employing        him."    (See,     p. 8, Dkt.   108.)

Plaintiff offers no basis or support for this conclusory statement and does not refute the

speculative nature of this claim in any way in opposition to the instant motion. Plaintiff s failure

to oppose this issue is clearly because it is well established that the court in a custody case is not

required to follow, or to agree with, the recommendations of a court appointed expert. Zelnik            v.


Zelnik,196 A.D.zd 700, 601 N.Y.S.2d 701 (1't Dep't 1995). The experl opinion, while relevant,

is not determinative as the court must evaluate the record as a whole and make a decision based

upon the totality of the circumstances (Eschbach v. Eschbach,56 N.Y.2d 167,112,436 N.E.2d

1260,451 N.Y.S.2d 658 (1982)), which includes evaluating which parent             will   best provide for

the child's "emotional and intellectual development, the quality of the home environment, and

the parental guidance to be provided." Matter of Louise E.S. v.      Il,   Stephen 5., 64 N.Y.2d 946,

947,417 N.E.2d 1091,488 N.Y.S.2d 637 (1955). Those factors, and more, were all considered

in Family Court Referee Burnett's decision, which proves that custody was not dependent on any

expert, but upon various factors (See, DkL107, pp. l9-2I).

        As discussed in defendant's original Memorandum of Law, "Contentions underlying                   a


claim for legal malpractice which are couched in terms of gross speculations on future events



l48s48e6nl                                        9
and point to the speculative nature of plaintiffs' claim, are insufficient as a matter of law to

establish that defendants' negligence,    if   any, was the proximate cause of plaintiffs' injuries."

Phillips-Smith Specialty Retail Group     II, L.P. v. Parker Chapin Flattau & Klimpl, LLP, 265

A.D.2d 208,210,696 N.Y.S.2d 150, rc1452 (1't Dep't 1999) (internal quotations omitted).

       Even assuming that the defendant in the instant action was negligent in the selection of

the expert or in electing not to call an expert to rebut the testimony of the Court appointed

psychiatrist   in the underlying Family Court        proceeding, plaintiff cannot establish that such

negligence was a proximate cause of her loss in the Family Court, since the hypothetical course

of events of what would have happened in that proceeding if a qualified expert had been called

constitutes such gross speculation on future events that it is incapable of proof.

       Plaintiff also argues that "The issue of its fnot calling an expert in the underlying

proceeding] impact on the hearing officer's decision is open to interpretation of the facts before

the Court and should, at the very least be presented to         a   juty."   (See,   p.7, Dkt. 108) Plaintifls

contention that the impact of defendant not calling an expert witness "is open to interpretation"

demonstrates the   wholly speculative nature of plaintiff   s claim in this regard.


       Based upon the foregoing and              for the reasons set forth in             defendant's original

Memorandum of Law,       it is respectfully    submitted that plaintiff s negligence claim (Count         II of

the third amended complaint) should have been dismissed because                      it is based upon the pure

speculation of what might have happened          if defendant       had called a qualified expert witness to

rebut the testimony of the Court appointed psychiatrist. As a matter of law, a claim for legal

malpractice cannot be based upon such speculation. Accordingly, plaintiff s negligence claim,

and the case in its entirety, should have been dismissed.

Dated: Garden City, New York
       November 16,2018


l48s48e6trl                                          l0
                   L'ABBATE, BALKAN, COLAVITA
                     & CONTINI, L.L.P




              By     illiam T. McCaffery, Esq
                   Attorneys for Defendant
                   1001 Franklin Avenue, 3'd Floor
                   Garden City, New York 11530
                   (st6) 294-8844
                   wmccaffery@lbcclaw. com




[48s4896/1]           11
